DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer readable medium.
The broadest reasonable interpretation (BRI) of machine/computer readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-
The specification in Para [0073] discuss non-transitory computer readable storage medium but it is not clearly recites that the compute-readable storage medium being non-transitory and it is not clear if “computer-readable medium” recited in the claim the same as the “computer-readable storage medium”.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The independent claim1 recites a method for providing an augmented reality (AR) experience at a handheld user device, the method comprising: capturing, via a monocular camera of the handheld user device, a feed of images of a local scene; selecting, from the feed, a keyframe; performing, for a first image from the feed of images, stereo matching using the first image, the keyframe, and a relative pose based on a pose associated with the first image and a pose associated with the keyframe to generate a sparse disparity map representing disparities between the first image and the keyframe; determining a dense depth map from the disparity map using a bilateral solver algorithm; processing a viewfinder image generated from a second image of the feed with occlusion rendering based on the depth map to incorporate one or more virtual objects into the viewfinder image to generate an AR viewfinder image; and
 displaying, at the handheld user device, the AR viewfinder image.
select, from the feed, a keyframe; perform, for a first image from the feed of images, stereo matching using the first image, the keyframe, and a relative pose based on a pose associated with the first image and a pose associated with the keyframe to generate a sparse disparity map representing disparities between the first image and the keyframe; determine a dense depth map from the disparity map using a bilateral solver algorithm; process a viewfinder image generated from a second image of the feed with occlusion rendering based on the depth map to incorporate one or more virtual objects into the viewfinder image to generate an AR viewfinder image; and provide the AR viewfinder image for display at the display panel.
Claims 15-20 would be allowable if the applicant overcome the applied U.S.C.101 rejection.
The closest prior arts Balan et al US 2012/0306850, either singularly or in combination, fail to anticipated or render the above underlined limitations obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484